

EXHIBIT 10.1




THIS AMENDING AGREEMENT is made the 8th day of December, 2006


BETWEEN



(1)
HARSCO FINANCE B.V. (a company incorporated in The Netherlands) and HARSCO
INVESTMENT LIMITED (registered number 03985379) (each a "Borrower" and together
the "Borrowers"); 



(2)
HARSCO CORPORATION (a corporation incorporated in the State of Delaware) (the
"Guarantor"); and



(3)
THE ROYAL BANK OF SCOTLAND plc acting as agent for NATIONAL WESTMINSTER BANK Plc
(the "Lender")



WHEREAS



(A)
The Lender, the Borrowers and the Guarantor entered into a US$50,000,000 credit
facility dated 15 December 2000, as amended by side letters dated 19 December
2001, 6 March 2003, 19 December 2003, 17 December 2004 and 12 December 2005 (the
"Facility Agreement"); and



(B)
The Lender, the Borrowers and the Guarantor have agreed to make certain
amendments to the Facility Agreement.



NOW IT IS AGREED as follows:



1.
AMENDMENTS



With effect from the Effective Date the following amendments shall be made to
the Facility Agreement:



1.1
In the definition of “Final Maturity Date” in Clause 1.1 of the Facility
Agreement sub clause (a) shall be deleted in its entirety and replaced with:




(a)
in relation to a Revolving Loan not converted into a Term Loan pursuant to
Clause 7.2 (Term-Out), 11 December 2007 or, if extended in accordance with
Clause 7.3 (Extension), the date provided for in Clause 7.3 (Extension); or




1.2
Clause 7.2(b)(i) of the Facility Agreement shall be deleted in its entirety and
replaced with:




(i)
the date to which the Final Maturity Date for each Term Loan converted from a
Revolving Loan is to be extended, which date shall be no later than 11 December
2008; 




1.3
Clause 7.2(b)(iv) of the Facility Agreement shall be deleted in its entirety and
replaced with:




(iv)
the Final Maturity Date for any further Term Loan requested, which date shall be
no later than 11 December 2008. 




1.4
Clause 19.11 of the Facility Agreement shall be deleted in its entirety and
replaced with:



The report on Form 10-K for the period ending December 31, 2005, and the Report
on Form 10-Q for the period ending September 30, 2006, filed by the Guarantor
with the U S Securities and Exchange Commission are the most current 10-K and
10-Q financial statements, and fairly represent in all material respects the
Guarantor's financial position at those dates.



2.
EFFECTIVE DATE



The Effective Date shall be the date the Lender confirms it has received, in
form and substance satisfactory to it:



2.1
a copy, certified a true and up to date copy by the Secretary of Harsco
Investment Limited of a resolution of its board of directors approving the
execution and delivery of this Amending Agreement and the performance of the
obligations hereunder and authorising a person or persons (specified by name) on
behalf of it to sign and deliver this



 
 

--------------------------------------------------------------------------------

 

 
Amending Agreement and any other documents to be delivered by it pursuant hereto
and to give all notices which may be required to be given on its behalf
hereunder;

 

2.2
a legal opinion of the General Counsel and Secretary of the Guarantor in a form
acceptable to the Lender;




2.3
a copy of this Amending Agreement signed by the Borrowers and the Guarantor.




3.
FEES



The Guarantor must pay to the Lender a fee of US$35,000.



4.
REPRESENTATIONS AND WARRANTIES



The Repeating Representations and Warranties set out in Clause 19.20 of the
Facility Agreement shall be deemed repeated by the Borrowers and the Guarantor
on the date of this Amending Agreement with reference to the facts and
circumstances then existing.



5.
MISCELLANEOUS




5.1
All capitalised terms not otherwise defined herein shall have the meaning
ascribed to them in the Facility Agreement.




5.2
All other terms and conditions of the Facility Agreement remain the same.




5.3
This Amending Agreement shall be governed by and construed in accordance with
the laws of England and the parties hereto submit to the jurisdiction of the
English courts.



SIGNED FOR AND ON BEHALF OF:-


THE LENDER
/s/ Stephen Barlow

By:
Stephen Barlow, Senior Director




Address:
135 Bishopsgate

London EC2M 3UR
United Kingdom
Attention: 


HARSCO FINANCE B.V.
/s/ Salvatore D. Fazzolari

By:
Salvatore D. Fazzolari, Director / Mark E. Kimmel, Director




Address:
Wenckebachstraat 1, 1951 JZ Velsen-Noord, Postbus 83

1970 AB Ijmudien
Netherlands

Attention:
Financial Manager



HARSCO INVESTMENT LIMITED
/s/ M. H. Cubitt

By:
M.H. Cubitt, Director




Address:
Harsco House, Regent Park, 299 Kingston Road

Leatherhead, Surrey KT22 7SG
United Kingdom

Attention:
M.R.G. Hoad



 
 

--------------------------------------------------------------------------------

 
HARSCO CORPORATION
/s/ Salvatore D. Fazzolari

By:
Salvatore D. Fazzolari, President, Chief Financial Officer & Treasurer

 

Address:
P.O. Box 8888

Camp Hill, PA 17001-8888

Attention:
R. G. Yocum




